Case 6:97-cr-60039-TAD-CBW Document 223 Filed 07/23/20 Page 1 of 6 PageID #: 1227




                              UNITED STATES DISTRICT COURT

                             WESTERN DISTRICT OF LOUISIANA

                                      LAFAYETTE DIVISION


  UNITED STATES OF AMERICA                         *            CASE NO. 6:97-CR-60039-01
                                                   *
  VERSUS                                           *            JUDGE TERRY A. DOUGHTY

  MANUEL DAVID HERNANDEZ                           *            MAG. JUDGE WHITEHURST


                                     MEMORANDUM ORDER

         Pending before the Court is a Motion for Compassionate Release [Doc. No. 216] filed by

  Defendant Manuel David Hernandez (“Hernandez”) on July 13, 2020, and an Emergency Motion

  to Modify Sentence Pursuant to Title 18 U.S.C. § 3582(c)(1)(A) [Doc. No. 222] filed by Hernandez

  on July 21, 2020.

         On February 5, 1998, after a four-day trial, Hernandez was found guilty of all counts of an

  Indictment charging him with three counts of armed bank robbery in violation of 18 U.S.C.§§

  2113(a) and (d) (Counts I, IV and VII); three counts of use of a firearm during the commission of

  a violent crime in violation of 18 U.S.C. § 924(c)(Counts II, V, and VIII); and three counts of felon

  in possession of a firearm in violation of 18 US.C. § 922(g)(1) (Counts III, VI, and IX) [Doc. Nos.

  1, 63]. On August 14, 1998, Hernandez was sentenced to a total of 867 months imprisonment.

  [Doc. Nos. 70, 71].

         Hernandez seeks the same relief in both motions. He moves the Court for early release

  immediately because he has conditions that make him more vulnerable to the COVID-19 virus. In

  support of his motions, Hernandez points out that he is bipolar, has hypertension and Hepatitis C,




                                                   1
Case 6:97-cr-60039-TAD-CBW Document 223 Filed 07/23/20 Page 2 of 6 PageID #: 1228



  has astigmatism in both eyes, and suffers from severe depression. [Doc. No. 216, p.3; Doc. No.

  222, p.7]. 1

           On July 21, 2020, the United States filed a response in opposition [Doc. No. 220] to

  Hernandez’s Motion for Compassionate Release [Doc. No. 216]. 2 The United States asserts that,

  because Hernandez has not exhausted his administrative remedies, this Court must dismiss his

  motion.

           A judgment, including a sentence of imprisonment, “may not be modified by a district

  court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825 (2010).

  Consistent with that principle of finality, 18 U.S.C. § 3582(c) provides that a court generally “may

  not modify a term of imprisonment once it has been imposed,” except in three circumstances: (1)

  upon a motion for reduction in sentence, under 18 U.S.C. § 3582(c)(1)(A), such as that presented

  by Hernandez; (2) “to the extent otherwise expressly permitted by statute or by Rule 35 of the

  Federal Rules of Criminal Procedure,” under 18 U.S.C. § 3582(c)(1)(B); and (3) where the

  defendant was sentenced based on a retroactively lowered sentencing range, under 18 U.S.C. §

  3582(c)(2). At least in the context of relief under § 3582(c)(2), which allows a sentence reduction

  based upon a retroactive guideline amendment, the Fifth Circuit has recognized the prerequisites

  are jurisdictional. See United States v. Garcia, 606 F.3d 209, 212 n.5 (5th Cir. 2010) (“The first

  question is whether the district court had jurisdiction to reduce [the defendant’s] sentence at all.”).

           Relevant here, under § 3582(c)(1)(A), a court may reduce a term of imprisonment upon

  finding “extraordinary and compelling circumstances,” consistent with guideline policy


           1   In his July 21, 2020 motion [Doc. No. 222], Hernandez additionally asserts that the issues he raised in his
  previous habeas motions pertaining to “predicate burglaries to charges of violence, stacking, and Rehaif” which the
  Court has ruled on and denied [Doc. Nos. 213, 214] “are legal reasons which create a compelling and extraordinary
  reason” to consider his request. [Id, p. 8]. The Court does not find those issues to be relevant or helpful with regard
  to the issue of compassionate release.
             2 Because the issues are the same, the Court can rule on both motions without requesting the United States

  to file a response to the second motion.

                                                             2
Case 6:97-cr-60039-TAD-CBW Document 223 Filed 07/23/20 Page 3 of 6 PageID #: 1229



  statements. Under the statute as amended by the First Step Act, the Court may act “upon motion

  of the Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has

  fully exhausted all administrative rights to appeal a failure of BOP in bringing a motion on the

  defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

  defendant’s facility, whichever is earlier.” Id. (emphasis added). The defendant bears the burden

  of demonstrating he complied with § 3582(c)(1)(A)’s statutory requirements. United States v. Van

  Sickle, 2020 WL 2219496, at *3 (W.D. Wash. May 7, 2020) (collecting cases).

         The requirement that an inmate first exhaust his administrative remedies within the BOP

  is jurisdictional. See Garcia, 606 F.3d at 212 n.5; see also United States v. Raia, 954 F.3d 594 (3d

  Cir. 2020) (characterizing the defendant’s failure to exhaust administrative remedies as “a glaring

  roadblock foreclosing compassionate release at this point”); United States v. Johnson, No. RDB-

  14-0441, 2020 WL 1663360, at *3–6 (D. Md. Apr. 3, 2020) (concluding in a lengthy discussion

  that § 3582(c)(1)(A)’s exhaustion requirement is jurisdictional and not subject to any exceptions);

  United States v. Eberhart, No. 13-cr-00313, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

  (holding, in a case involving a compassionate release motion based on COVID-19 concerns,

  “[b]ecause defendant has not satisfied the exhaustion requirement, the court lacks authority to

  grant relief under § 3582(c)(1)(A)(i)”).

         At the very least, the exhaustion requirement is a mandatory claims-processing rule that

  must be enforced where, as here, it is invoked by the United States. See Eberhart v. United States,

  546 U.S. 12, 18-19 (2005) (holding that Fed. R. Crim. P. 33, which permits a defendant to move

  for a new trial within 14 days of the verdict, is a non-jurisdictional but mandatory claim-processing

  rule that “assure[s] relief to a party properly raising [it]”); United States v. Pesina-Rodriguez, 825




                                                    3
Case 6:97-cr-60039-TAD-CBW Document 223 Filed 07/23/20 Page 4 of 6 PageID #: 1230



  F.3d 787, 788 (5th Cir. 2016) (“Although not jurisdictional, the time limits in Rule 4(b)(1)(A) [for

  filing a notice of direct appeal in a criminal case] are mandatory claims-processing rules.”).

         The Supreme Court has recently reaffirmed the principle that a district court may not ignore

  a statutory command such as that included in § 3582(c)(1)(A). In Ross v. Blake, 136 S. Ct. 1850

  (2016), the Court rejected a judicially created “special circumstances” exception to the exhaustion

  requirement stated in the Prison Litigation Reform Act of 1995 (“PLRA”). That Act mandates that

  an inmate must exhaust “such administrative remedies as are available” before bringing suit to

  challenge prison conditions. 42 U.S.C. § 1997e(a). Rejecting the “freewheeling approach” adopted

  by some courts of appeals, under which some prisoners were permitted to pursue PLRA claims

  even when they had failed to exhaust available administrative remedies, Ross, 136 S. Ct. at 1855,

  the Court demanded fidelity to the statutory text, explaining that the “mandatory language” of the

  exhaustion requirement “means a court may not excuse a failure to exhaust” even to accommodate

  exceptional circumstances. Id. at 1856. The Court further noted that “judge-made exhaustion

  doctrines, even if flatly stated at first, remain amenable to judge-made exceptions,” a statutory

  exhaustion provision “stands on a different footing.” Id. at 1857. That is because “Congress sets

  the rules—and courts have a role in creating exceptions only if Congress wants them to.” Id.

         And in the light of Ross, there is no merit to any suggestion that failure to exhaust can be

  overlooked based on an assertion that doing so would be futile, or current circumstances justify its

  waiver, as § 3582(c)(1)(A)’s statutory exhaustion requirement cannot be excused. Compare

  Washington v. Barr, 925 F.3d 109, 118 (2d Cir. 2019) (addressing futility in the context of a

  judicially created exhaustion requirement) with United States v. Koons, 2020 WL 1940570 (W.D.

  La. Apr. 21, 2020) (in reliance on Ross and other Supreme Court decisions, concluding “the Court

  has no power to waive the exhaustion requirement”).



                                                   4
Case 6:97-cr-60039-TAD-CBW Document 223 Filed 07/23/20 Page 5 of 6 PageID #: 1231



           The United States shows that the BOP conducts an extensive assessment for such requests,

  and it is in the best position to do so. See 28 C.F.R. § 571.62(a); BOP Program Statement 5050.50,

  Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§

  3582(c)(1)(A) and 4205(g).3 As those procedures reflect, the BOP completes a diligent and

  thorough review, applying its considerable expertise concerning both the inmate and the conditions

  of confinement.

           While some inmates, in spite of BOP’s best efforts to establish and implement anti-

  COVID-19 protocols, have become ill or succumbed to the virus, the solution is not to exclude

  BOP from reviewing applications for compassionate release. There are many challenging factors

  to consider during this unprecedented pandemic, and BOP is uniquely situated and qualified to

  assess those factors during the statutorily required 30-day review period.4

           Accordingly, consistent with the First Step Act, Hernandez must first present his request

  to the BOP, permitting it to evaluate his current circumstances in light of the coronavirus concerns.

  He cannot petition for judicial relief until, as the statute explicitly provides, the BOP denies the

  request or 30 days have passed after presentation of the request to the warden, whichever is earlier.

  Because Hernandez has not yet exhausted administrative remedies, this Court must dismiss his

  motions for lack of jurisdiction. See, e.g., Raia, 954 F.3d at 597; United States v. Koons, No. 16-

  cr-214, 2020 WL 1940570 (W.D. La. Apr. 21, 2020) (“The Court’s finding that, absent exhaustion,

  it lacks jurisdiction to proceed with this motion is in accord with other Louisiana federal district


           3  Available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
           4  For example, notwithstanding the current pandemic crisis, BOP must carry out its charge to incarcerate
  sentenced criminals to protect the public. It must consider the effect of a mass release on the safety and health of
  both the inmate population and the citizenry. It must marshal its resources to care for inmates in the most efficient
  and beneficial manner possible. It must assess release plans, which are essential to ensure that a defendant has a safe
  place to live and access to health care in these difficult times. And it must consider myriad other factors, including
  the availability of transportation for inmates (at a time when interstate transportation services often used by re leased
  inmates are providing reduced, if any, service), and of supervision of inmates once released (at a time when the
  Probation Office has necessarily cut back on home visits and supervision).

                                                             5
Case 6:97-cr-60039-TAD-CBW Document 223 Filed 07/23/20 Page 6 of 6 PageID #: 1232



  courts, as well as myriad district courts around the nation who have concluded that the First Step

  Act exhaustion requirements are mandatory and cannot be waived by the courts.”) (collecting

  cases); United States v. Cain, No. 17-CR-00204, p. 4 (W.D. La. Apr. 8, 2020) (“The COVID-19

  situation as it exists in the prison system does not, without more, establish that it is appropriate for

  the Court to accede to [the defendant’s] request to jump over the procedure provided in the law on

  compassionate release. There is nothing extraordinary or compelling that convinces the court to

  ignore the requirement that [the defendant] first make his request to the Warden of the facility.”).

             Thus, Hernandez’s motions for compassionate release must be dismissed for lack of

  jurisdiction, as he has not yet exhausted his administrative remedies

             Accordingly,

             IT IS ORDERED that Hernandez’s motions [Doc. Nos. 216 and 222] are DENIED at this

  time, subject to re-urging if Hernandez exhausts his administrative remedies as set forth in the

  statute.

             MONROE, LOUISIANA, this 23rd day of July, 2020.




                                                               TERRY A. DOUGHTY
                                                          UNITED STATES DISTRICT JUDGE




                                                     6
